Citation Nr: 1023912	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-02 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for deviated nasal septum.

2.  Entitlement to service connection for deviated nasal 
septum, to include as secondary to service-connected chronic 
allergic rhinitis. 

3.  Entitlement to service connection for epistaxis, to 
include as secondary to deviated nasal septum.

4.  Entitlement to service connection for nasal valve 
collapse, to include as secondary to deviated nasal septum.

5.  Entitlement to service connection for pneumonia, to 
include as secondary to service-connected chronic allergic 
rhinitis.

6.  Entitlement to service connection for a heart condition, 
to include as secondary to service-connected chronic allergic 
rhinitis.

7.  Entitlement to service connection for a sinus condition, 
to include as secondary to service-connected chronic allergic 
rhinitis.

8.  Entitlement to service connection for a stomach 
condition, to include as secondary to service-connected 
chronic allergic rhinitis.

9.  Entitlement to service connection for headaches, to 
include as secondary to service-connected chronic allergic 
rhinitis.

10.  Entitlement to service connection for indigestion 
(gastroesophageal reflux disease (GERD)), to include as 
secondary to service-connected chronic allergic rhinitis.

11.  Entitlement to a rating in excess of 50 percent for 
chronic allergic rhinitis with decreased sense of smell.

12.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from May 1942 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2004 and March 2006 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

The September 2004 rating decision denied entitlement to 
service connection for a sinus condition, a stomach 
condition, indigestion, headaches, pneumonia, and a heart 
condition, denied an increased rating for chronic allergic 
rhinitis, and denied entitlement to a TDIU.  The March 2006 
rating decision denied reopening the service connection claim 
for deviated nasal septum, and denied service connection for 
epistaxis and nasal valve collapse.

Although the Veteran requested a Board hearing in his VA 
Form-9, in a statement received by VA in April 2008, he 
indicated that he wished to withdraw his hearing request.  As 
such, his hearing request is considered withdrawn.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a 
deviated nasal septum, epistaxis, nasal valve collapse, sinus 
condition, and headaches, and entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Agency of Original Jurisdiction via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for deviated nasal septum was denied 
in an unappealed January 1990 rating decision.

2.  The evidence received since the January 1990 decision 
includes evidence that is neither cumulative nor redundant of 
the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
is sufficient to establish a reasonable possibility of 
substantiating the claim.

3.  There is no competent medical evidence of a diagnosis of 
pneumonia.

4.  A stomach condition was not present during service and is 
not etiologically related to active service or service-
connected disability.

5.  Indigestion (GERD) was not present during service and is 
not etiologically related to active service or service-
connected disability.

6.  The Veteran did not have a chronic heart condition in 
service or within one year of discharge therefrom, and the 
current heart condition is not etiologically related to 
active service or service-connected disability.  


CONCLUSIONS OF LAW

1.  The January 1990 rating decision that denied service 
connection for deviated nasal septum is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for deviated nasal 
septum.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

3.  Pneumonia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


4.  A stomach condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

5.  A stomach condition is not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2009).

6.  Indigestion (GERD) was not incurred in or aggravated by 
active service.  
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

7.  Indigestion (GERD) is not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2009).

8.  A heart condition was not incurred or aggravated during 
active service, and the incurrence or aggravation of a heart 
condition during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

9.  A heart condition is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Court held that upon receipt of an application 
for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the VCAA notice requirements in regard to new and 
material evidence claims require VA to send a specific notice 
letter to the claimant that: (1) notifies him or her of the 
evidence and information necessary to reopen the claim (ie., 
describes what is meant by new and material evidence under 
either the old or new standard); (2) identifies what specific 
evidence is required to substantiate the element or elements 
needed for service connection that were found insufficient in 
the prior denial on the merits; and (3) provides general VCAA 
notice for the underlying service connection claim.  

In light of the favorable determination with respect to 
whether new and material evidence has been submitted to 
reopen the service connection claim for a deviated nasal 
septum, and the need to remand the service connection claim 
on the merits, no further discussion of VCAA compliance is 
needed with respect to such claim to reopen.

The Board notes that in letters dated in July 2004, October 
2005, February 2006, and April 2007, the RO provided notice 
to the Veteran regarding what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the Veteran and 
the types of evidence that will be obtained by VA.  
Additionally, the April 2007 notice letter informed the 
Veteran as to disability ratings and effective dates.

Because the notice pursuant to Dingess, supra, came after the 
initial adjudication of the claims, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  The timing deficiency was remedied 
by the fact that the Veteran's claims were readjudicated by 
the RO in January 2008, March 2008, July 2008, and August 
2008, after proper VCAA notice was provided and after the 
Veteran had an opportunity to respond.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  The Board concludes that 
the duty to notify has been met.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records and 
VA examination reports, and private medical evidence.  Also 
of record and considered in connection with the appeal are 
various written statements submitted by the Veteran and his 
representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Governing Laws and Regulations for Claim to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Court has held that in determining whether new and 
material evidence has been submitted, it is necessary to 
consider all evidence added to the record since the last time 
the claim was denied on any basis.  See Evans v. Brown, 9 
Vet. App. 273 (1996) (emphasis added).

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of 
a current disability, (2) medical or lay evidence of in-
service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Veterans Court requires a veteran to show 
"(1) that a condition was 'noted' during service, (2) 
evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Moreover, where a veteran served continuously for ninety days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and cardiovascular-renal disease 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 
7 Vet. App. 439 (1995), the Court held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service- connected condition, a veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Effective October 10, 2006, VA 
amended 38 C.F.R. § 3.310 to implement the holding in Allen; 
however, under the facts of this case the regulatory change 
does not impact the outcome of the appeal.

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Claim to Reopen

Service connection for deviated nasal septum was denied in a 
January 1990 rating decision.  The Veteran received notice of 
the denial by letter dated in February 1990.  He did not 
appeal the decision.  Therefore, it became final.  38 C.F.R. 
§ 20.1103.

The evidence of record at the time of the January 1990 denial 
included the service treatment records which showed evidence 
of a deviated septum in May 1944 and in January 1945.  The 
separation examination report noted no ear, nose, or throat 
(ENT) abnormalities.  An April 1982 VA treatment record notes 
that X-ray studies of the Veteran's sinuses were within 
normal limits bilaterally.  An August 1982 X-ray study of the 
sinuses revealed an osteoma in the middle frontal sinus, but 
no other abnormalities.  A January 1983 VA ENT consult 
revealed no sinus disease.  Another January 1983 VA treatment 
record notes a diagnosis of deviated nasal septum with large 
spur on right.  An April 1984 VA treatment record notes that 
the Veteran's nose bleeds are not due to anterior triangle of 
septum.  A May 1984 X-ray study of the sinuses was clear.  A 
July 1986 sinus X-ray was clear.  A July 1989 X-ray study of 
the sinuses was normal.  A September 1986 VA treatment record 
reveals septal deviation to the left, no polyp.  A December 
1989 VA treatment record notes that the Veteran has a septal 
deviation to the left.  The claim was denied because there 
was no evidence that the deviated nasal septum was 
etiologically related to service.

The subsequently received evidence includes an April 1996 VA 
treatment record which notes a diagnosis of deviated nasal 
septum with spur on the right.  An August 1998 private 
treatment report notes that the Veteran has left nasal 
congestions.  It was also noted that the Veteran's VA doctors 
wanted to do a septoplasty but the private physician had 
discouraged it.  A September 2000 private treatment record 
notes that examination of the ears, nose, and throat was 
normal.  The report of an August 2002 VA examination notes 
that X-ray studies of the sinuses were normal.  A December 
2002 private treatment record notes that the Veteran has a 
deviated septum; however, surgery was not recommended due to 
the Veteran's age.  An October 2003 VA treatment record notes 
that examination revealed that the nasal septum was displaced 
off the maxillary spine and deviated to the left slightly, 
not obstructing the airway.  An August 2003 VA ENT clinic 
note indicates that the Veteran had sinus complaints; but, 
computed tomography (CT) scan showed no demonstrable disease.  
There was a retro-pharyngeal bulge secondary to recent 
hospital stay.  A March 2004 VA treatment record notes that 
ENT examination was normal.  A February 2006 VA treatment 
record notes normal ENT examination.  A March 2007 VA 
examination report notes that the Veteran had significant 
periorbital edema and erythema.  Nasal exam revealed no 
polyps, slight septal deviation, and a small amount of 
purulence in the left nasal cavity.  A November 2007 VA ENT 
treatment record reveals bilateral nasal valve collapse with 
turbinate hypertrophy and septal deviation.  A March 2008 VA 
treatment record and a July 2008 VA record note that 
examination of the nose revealed dry erythematous mucosa.  
Septum was midline.  There were no polyps and no pus.  

With regard to whether new and material evidence has been 
received, the Board is of the opinion that it has.  The 
additional evidence shows various diagnoses of a deviated 
septum up through November 2007.  This shows a continuity of 
symptoms since service.  As such, new and material evidence 
has been received and reopening of the claim is in order.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

	II.  Service Connection for Pneumonia

The Veteran claims that he is entitled to service connection 
for pneumonia because it was incurred during service.  A 
review of the service treatment records notes that in April 
1943 a chest X-ray showed no evidence of a pneumatic process.  
A January 1945 service treatment process shows a diagnosis of 
pleurisy, probably resultant from pneumonia the Veteran had 
in 1932 when he was 14 years old.  The diagnosis was based 
upon X-ray studies which showed adhesions.  The separation 
examination report is negative for pneumonia.  Specifically, 
examination of the lungs was normal and chest X-rays showed 
no significant abnormalities.  

The post-service medical evidence shows no diagnosis of 
pneumonia.  There is evidence of bronchitis and upper 
respiratory problems, to include cough producing mucus; 
however, there is no post-service medical evidence of a 
diagnosis of pneumonia.  

Consequently, there is no finding of pneumonia during the 
period of the claim.  The Board notes that, in the absence of 
proof of a current disability, there can be no valid claim 
for service connection.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).  The requirement that a 
current disability be present is satisfied "when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that 
claim...even though the disability resolves prior to the 
Secretary's adjudication of the claim."  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  Here, none of the 
medical evidence reflects a diagnosis of pneumonia.  The only 
evidence of pneumonia is from the Veteran himself.  Lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Although the Veteran is competent to report that he has 
experienced certain symptoms, he is not competent to render a 
diagnosis of pneumonia.  

Accordingly, service connection is not in order for this 
claimed disability.  In reaching this conclusion, the Board 
has considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  


III.  Service Connection for a Heart Disorder, a Stomach 
Disorder, and Indigestion (GERD)

The Veteran claims that he is entitled to service connection 
for a heart disorder, a stomach disorder, and indigestion 
(GERD) because they were incurred during service.  In the 
alternative, he has proposed that they are etiologically 
related to his service-connected chronic allergic rhinitis.  

Initially, the Board notes that in service, the Veteran was 
diagnosed with gastroenteritis in May 1945.  He was given 
soda and bismuth.  In April 1943 he was found to have 
tachycardia.  The service separation examination revealed 
normal cardiovascular system and normal abdominal wall and 
viscera.  

The post-service medical evidence first documents a heart 
condition in 1985, which is approximately 40 years after 
service separation.  The first documentation of a stomach 
problem or indigestion after service is in October 1984.  
Again, this is nearly 40 years after service separation.  The 
Veteran currently has heart and gastrointestinal diagnoses; 
however, there is no indication whatsoever in the claims file 
that any diagnosed cardiovascular or gastrointestinal 
disorder is etiologically related to service or service-
connected disability.  

In essence, the evidence linking a heart disability or a 
gastrointestinal disability (stomach disorder, indigestion, 
or GERD) to service or service-connected disability is 
limited to the Veteran's own statements.  Lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Although the Veteran is 
competent to report that he has experienced symptoms since 
military service, the evidence fails to support his 
recollections.  As noted above, service treatment records 
make no mention of a chronic gastrointestinal or cardiac 
problem.  Further, no related abnormalities were evident when 
he was examined for service separation (or in the 1982 or 
1984 VA examination reports).  The Veteran's cardiac and 
gastrointestinal diagnoses were initially documented 
approximately four decades after his service separation, and 
no opinion linking these conditions to military service or 
service-connected disability has been presented.  In this 
regard, the presumption of in-service incurrence is not for 
application.  38 U.S.C.A. 
§§ 1101, 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309.  
Further, the Federal Circuit Court has held that such a 
lengthy lapse of time between the alleged events in service 
and the initial manifestation of relevant symptoms after 
service is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

The Board notes that a VA examination or opinion is necessary 
if the evidence of record (a) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (b) establishes that the 
veteran suffered an event, injury, or disease in service; (c) 
indicates that the claimed disability or symptoms may be 
associated with the veteran's service or other service-
connected disability, and (d) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence in the service treatment 
records of any chronic cardiac or gastrointestinal problem, 
and there is absolutely no post-service medical evidence 
which suggests that the currently diagnosed cardiac and/or 
gastrointestinal disorders are in any way related to the 
Veteran's military service or his service-connected allergic 
rhinitis.  Therefore, no VA examination is warranted.

Accordingly, service connection is not in order for heart 
condition, stomach condition, or indigestion (GERD).  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).  


ORDER

New and material evidence having been received, reopening of 
the claim for entitlement to service connection for deviated 
nasal septum is granted.

Service connection for pneumonia is denied.

Service connection for a heart condition is denied.

Service connection for a stomach condition is denied.

Service connection for indigestion (GERD) is denied.


REMAND

Although the Board found sufficient evidence and information 
to reopen the service connection claim for deviated nasal 
septum, additional development is necessary before the claim 
can be adjudicated on the merits.  

Because there is evidence in the service treatment records of 
a deviated nasal septum and there is post-service medical 
evidence showing diagnoses of a deviated nasal septum off and 
on ever since service, the Board finds that this is evidence 
of ongoing symptomatology since service.  As such, a VA 
examination is warranted in order to determine the nature and 
etiology of any current deviated nasal septum.  

The Board notes that when determining service connection, all 
theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. 
Cir. 2004).  Thus, the Board will address service connection 
for all issues on both a direct and secondary basis in this 
appeal.

The claims for entitlement to service connection for a sinus 
condition and headaches have been claimed as secondary to the 
service-connected chronic allergic rhinitis.  The Board notes 
that the service treatment records show multiple sinus 
complaints and diagnoses of nasal pharyngitis.  The 
separation examination is negative for any related findings.  
However, the post-service medical evidence shows ongoing 
treatment for sinusitis, other recurrent sinus complaints, 
and associated headaches since service.  Importantly, the 
Veteran has never undergone a VA examination in order to 
determine if his sinusitis (or any other sinus problem) 
and/or his recurring headaches are etiologically related to 
service or service-connected disability.  As such, a VA 
examination should be conducted.  

With regard to the claims for entitlement to service 
connection for epistaxis and nasal valve collapse, the Board 
notes that these issues are inextricably intertwined with the 
claim for entitlement to service connection for deviated 
nasal septum because they include a secondary theory of 
entitlement.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (holding that where a decision on one issue would have 
a "significant impact" upon another, and that impact in turn 
could render any appellate review on the other claim 
meaningless and a waste of judicial resources, the two claims 
are inextricably intertwined).  Additionally, the issue of 
entitlement to a TDIU is inextricably intertwined with the 
other service connection issues because it cannot be 
adjudicated until all service connection claims have been 
resolved.  Therefore, a final Board decision on one issue 
cannot be rendered until the other issue has been considered.

The Board points out that there are numerous diagnoses of 
epistaxis in the post-service medical evidence, all 
coinciding with diagnoses of allergic rhinitis/sinusitis.  
Additionally, the Veteran was diagnosed with nasal valve 
collapse in August 2003 and November 2007 (VA ENT clinic 
notes) and in August 1998 (a VA treatment record).  

With respect to the Veteran's claim for an increased rating 
for his service-connected chronic allergic rhinitis, the 
Board finds that in light of the fact that his last 
examination was in March 2007, which is now over three years 
ago, a new VA examination should be conducted in order to 
determine the current severity of the disability.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was 
required to afford a contemporaneous medical examination 
where examination report was approximately two years old); 
see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Because the Board has determined that a medical examination 
is necessary in the instant case, the Veteran is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 address the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain copies of all up-to-date 
treatment records from all treating VA 
facilities, and associate the medical 
records with the claims folders.

2.  Schedule the Veteran for a VA ENT 
examination in order to determine the 
current severity of the Veteran's service-
connected chronic allergic rhinitis and 
the nature and etiology of any currently 
present deviated nasal septum, epistaxis, 
nasal valve collapse, other sinus 
condition (eg., sinusitis), and headaches.  

The claims folder must be made available to 
and be reviewed by the examiner.  All 
indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should provide diagnoses for 
all currently present sinus conditions.

The examiner should also describe the 
current severity of the Veteran's chronic 
allergic rhinitis.  The examiner should 
specifically state whether the Veteran has 
a diagnosis of Wegener's granulomatosis, 
lethal midline granuloma.  

Based on claims folder review, examination 
results and sound medical principles, the 
examiner should provide an opinion as to 
whether any currently present deviated 
nasal septum, epistaxis, and/or nasal valve 
collapse is/are at least as likely as not 
(ie., a 50 percent or better probability) 
etiologically related to active service.  
Attention is directed to the service 
treatment record dated on May 17, 1944, 
which shows that there was sinus pain and a 
septum moderately deviated to the right, 
and the January 16, 1945 service treatment 
record which notes that airways were 
adequate and the septum was deviated to the 
right.

If the examiner finds that the deviated 
nasal septum, epistaxis, and/or nasal valve 
collapse is/are not etiologically related 
to active service, the examiner should 
provide an opinion as to whether the 
Veteran's deviated nasal septum, epistaxis, 
and/or nasal valve collapse is/are at least 
as likely as not (ie., a 50 percent or 
better probability) caused or aggravated 
(permanently worsened the underlying 
disorder beyond normal progression of the 
disorder) by the service-connected chronic 
allergic rhinitis.  If the examiner finds 
that the deviated nasal septum, epistaxis, 
and/or nasal valve collapse is/are 
aggravated, he/she should quantify the 
degree of aggravation if possible.  

If the examiner finds that the deviated 
nasal septum is either etiologically 
related to service or to the service-
connected allergic rhinitis, and if the 
examiner determines that the Veteran's 
epistaxis and/or nasal valve collapse 
is/are not etiologically related to active 
service or to the service-connected chronic 
allergic rhinitis, the examiner should 
provide an opinion as to whether the 
Veteran's epistaxis and/or nasal valve 
collapse is/are at least as likely as not 
(ie., a 50 percent or better probability) 
caused or aggravated (permanently worsened 
the underlying disorder beyond normal 
progression of the disorder) by the 
deviated nasal septum.  If the examiner 
finds that the epistaxis and/or nasal valve 
collapse is/are aggravated, he/she should 
quantify the degree of aggravation if 
possible.  

The examiner should also provide an opinion 
as to whether the Veteran's headaches are 
at least as likely as not (ie., a 50 
percent or better probability) caused or 
aggravated (permanently worsened the 
underlying disorder beyond normal 
progression of the disorder) by the 
service-connected chronic allergic rhinitis 
(or the deviated nasal septum, if it is 
found to be service-connected).  If the 
examiner finds that the headaches are 
aggravated, he/she should quantify the 
degree of aggravation if possible.  

If the examiner diagnoses the Veteran with 
any other sinus condition (eg., sinusitis), 
the examiner should provide an opinion with 
regard to whether the Veteran's other 
currently diagnosed sinus disorder (eg., 
sinusitis) is at least as likely as not 
(ie., a 50 percent or better probability) 
caused or aggravated (permanently worsened 
the underlying disorder beyond normal 
progression of the disorder) by the 
service-connected chronic allergic rhinitis 
(or the deviated nasal septum, if it is 
found to be service-connected).  If the 
examiner finds that the sinus disorder 
(eg., sinusitis) aggravated, he/she should 
quantify the degree of aggravation if 
possible.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

Finally, the VA examiner should provide an 
opinion regarding whether the Veteran's 
service-connected disabilities, standing 
alone, or in concert, prevent the Veteran 
from securing or following a substantially 
gainful occupation, without consideration 
of any nonservice-connected disorders and 
his advancing age.  In other words, the 
examiner should please definitively state 
whether the Veteran's service-connected 
disorders would by themselves, or in 
concert with the other service-connected 
disabilities, prevent him from securing 
gainful employment.  

The examiner should provide a detailed 
discussion of the rationale for the 
opinion rendered with consideration of the 
pertinent lay and medical evidence of 
record.  

The examiner should indicate whether review 
of the claims folders was accomplished.

3.  Then, after conducting any additional 
indicated development, readjudicate the 
Veteran's claims.  If these claims are not 
granted to the Veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


